Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-6
Regarding claim 1, the prior art of record, Guimbretiere et al. (US 10338567) discloses methods directed to low-fidelity fabrication of three-dimensional (3D) objects using 3D printing. The invention facilitates rapid prototyping by providing a wireframe structure in the form of the underlying design structure of a 3D model, which may be useful for a variety of reasons including to provide a prototype preview that may be used for design validation of a 3D model (Guimbretiere, see Fig. 5, Fig. 6 and their corresponding paragraphs), the prior art of record, Hinch et al. (US20190022930) discloses a method of making 3-dimensional printed part, the 3-dimensional printed part can include a part body including a first matrix of fusing agent and thermoplastic polymer powder, a security feature including a second matrix of fusing agent, thermoplastic polymer powder, and photoluminescent agent, and a masking feature including a third matrix of fusing agent and thermoplastic polymer powder. The security feature can be positioned beneath and visible through the masking feature upon photoluminescent emission of the security feature (Hinch, see Fig. 3, Fig. 7 and their corresponding paragraphs). The prior art of record, Lee et al. (US 20180196407) 
However, regarding claim 1, the combination of prior arts does not describe:
dividing a three-dimensional object model into a plurality of slices, the slices being targeted for an additive manufacturing process using an additive manufacturing machine that has a minimum printable feature size; for each of the slices: applying a thinning algorithm to one or more contours of the slice to form a meso- skeleton, wherein topological features of the thinned slice that are smaller than the minimum printable feature size are reduced to skeletal paths; and forming a corrected slice using the meso-skeleton by sweeping the meso-skeleton with the minimum printable feature size, the thinning algorithm configured such that the slice is not thinned beyond an erosion of the contours by the minimum printable feature size; assembling the corrected slices into a corrected object model; and controlling the additive manufacturing 

Claims 7-15
Regarding claim 7, the prior art of record, Guimbretiere et al. (US 10338567) discloses methods directed to low-fidelity fabrication of three-dimensional (3D) objects using 3D printing. The invention facilitates rapid prototyping by providing a wireframe structure in the form of the underlying design structure of a 3D model, which may be useful for a variety of reasons including to provide a prototype preview that may be used for design validation of a 3D model (Guimbretiere, see Fig. 5, Fig. 6 and their corresponding paragraphs), the prior art of record, Hinch et al. (US20190022930) discloses a method of making 3-dimensional printed part, the 3-dimensional printed part can include a part body including a first matrix of fusing agent and thermoplastic polymer powder, a security feature including a second matrix of fusing agent, thermoplastic polymer powder, and photoluminescent agent, and a masking feature including a third matrix of fusing agent and thermoplastic polymer powder. The security feature can be positioned beneath and visible through the masking feature upon photoluminescent emission of the security feature (Hinch, see Fig. 3, Fig. 7 and their corresponding paragraphs). The prior art of record, Lee et al. (US 20180196407) discloses a method of slicing and printing colour 3D model, The method includes following steps: loading a model data corresponding to a colour 3D model; adding a pollution-blocking structure next to the colour 3D model; executing a slicing process to the pollution-blocking structure and the colour 3D model for generating a plurality of 
However, regarding claim 7, the combination of prior arts does not describe:
for each angle of a plurality of build-direction angles of an additive manufacturing process having a minimum printable feature size, performing a computation comprising: dividing a three-dimensional object model into a plurality of slices, the three-dimensional object model being targeted for the additive manufacturing process; for each of the slices, forming a meso-skeleton via a thinning algorithm such that topological features of the thinned slice that are smaller than the minimum printable feature size are reduced to skeletal paths, a corrected slice being formed by sweeping the meso-skeleton with the minimum printable feature size; assembling the corrected slices into a corrected object model; and determining a difference between the corrected object model to the three- dimensional object for the angle; determining a minimum difference of the differences obtained for each of the build- direction angles; and using a selected angle corresponding to the minimum difference to build the three- dimensional object model in the additive manufacturing process

Claims 16-21
Regarding claim 16, the prior art of record, Guimbretiere et al. (US 10338567) discloses systems directed to low-fidelity fabrication of three-dimensional (3D) objects using 3D printing. The invention facilitates rapid prototyping by providing a wireframe structure in the form of the underlying design structure of a 3D model, which may be useful for a variety of reasons including to provide a prototype preview that may be used for design validation of a 3D model (Guimbretiere, see Fig. 5, Fig. 6 and their corresponding paragraphs), the prior art of record, Hinch et al. (US20190022930) discloses a system for making 3-dimensional printed part, the 3-dimensional printed part can include a part body including a first matrix of fusing agent and thermoplastic polymer powder, a security feature including a second matrix of fusing agent, thermoplastic polymer powder, and photoluminescent agent, and a masking feature including a third matrix of fusing agent and thermoplastic polymer powder. The security feature can be positioned beneath and visible through the masking feature upon photoluminescent emission of the security feature (Hinch, see Fig. 3, Fig. 7 and their corresponding paragraphs). The prior art of record, Lee et al. (US 20180196407) discloses a system for performing a method of slicing and printing colour 3D model, The method includes following steps: loading a model data corresponding to a colour 3D model; adding a pollution-blocking structure next to the colour 3D model; executing a slicing process to the pollution-blocking structure and the colour 3D model for generating a plurality of pollution-blocking slices and a plurality of model slices and configuring colour each of the model slices; and, controlling a modeling nozzle of a multi-colour 3D printer to print the pollution-blocking slices and the model slices layer by 
However, regarding claim 16, the combination of prior arts does not describe:
divide a three-dimensional object model into a plurality of slices, the slices being targeted for the additive manufacturing machine; for each of the slices: apply a thinning algorithm to one or more contours of the slice to form a meso-skeleton, wherein topological features of the thinned slice that are smaller than the minimum printable feature size are reduced to skeletal paths; and form a corrected slice using the meso-skeleton by sweeping the meso- skeleton with the minimum printable feature size, the thinning algorithm configured such that the corrected slice is not thinned beyond an erosion of the contours by the minimum printable feature size; assemble the corrected slices into a corrected object models and send the corrected object model to control the additive manufacturing machine using the corrected object model
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117